DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/19/202121 has been entered.
This action is in response to the communication filed on 01/19/2021.
Claims 1-20 are pending and allowed in this action.

Prior Art Consideration

1. 	(US 2015/0281950 A1), published to Carr, on Oct. 1, 2015, discloses --- receive a locker setting that indicates at least one of a geographic location of a user device, 
a state of motion of the user device, or a state of connection of the user device relative to a network or another device; store the locker setting; monitor a current state of the user device, wherein the current state corresponds to a current at least one of geographic location, state of motion, or state of connection of the user device; compare the current state to the locker setting; determine whether to enter a locked state based on a comparison, wherein the locked state requires that a user of the user device 
re-enters login information; and enter the locked state in response to a 
determination to enter the locked state, such that the user device and/or an 
application enters the locked state (see at least, the abstract).
2. 	(US 2015/0052133 A1), published to Hewinson, on Feb. 19, 2015, discloses --- A location-dependent security method and system for a portable electronic device is disclosed.  Without requiring that the user enter any location information, the system determines one or more familiar areas for the device based on locations where the device has received at least a threshold amount of successful user authentication entries.  Thereafter, when a user attempts to access the device or an application of the device, the device will implement a first authentication process if the device is in one of the familiar areas, or a different authentication process if the device is not in one of the familiar areas (see at least, the abstract).
3. 	(US 2014/0364085 A1) published to Garcia, on Dec. 11, 2014, discloses --- The mobile wireless communications device may further include a memory coupled with the controller and configured to store office data associated with an office location.  Moreover, the NFC tag geo-position data may be associated with the office location, and the at least one device unlock operation may comprise unlocking access to the office data in the memory.  In accordance with another example, the memory may be configured to store home data associated with a home location, the NFC tag geo-position data may be associated with the home location, and the at least one device unlock operation may comprise unlocking access to the home data in the memory (see par. 0015). But, these references, in combination or single, do not disclose or fairly teach the combined features indicated below as reason for allowance.

Allowable Subject Matter

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose or fairly teach/suggest the combined features: 
based on the first location being identified as being included in a second location area, obtain second communication information different from the first communication information; identify a second location of the electronic device based on at least a part of the obtained second communication information; and change a locked state of the electronic device to an unlocked state, based on the second location of the electronic device being identified as being included in a first location area, wherein the first location area is included in the second location area, as recited in or within the context of, particularly, claims 1, 11 and 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELESS NMN ZEWDU whose telephone number is (571)272-7873.  The examiner can normally be reached on M-F 8:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571) 272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/MELESS N ZEWDU/Primary Examiner, Art Unit 2643                                                                                                                                                                                                 


2/7/2021